 Case: 1:18-cv-08175 Document #: 177 Filed: 07/28/20 Page 1 of 15 PageID #:3590




                 IN THE UNITED STATES DISTRICT COURT FOR THE
                        NORTHERN DISTRICT OF ILLINOIS
                               EASTERN DIVISION

Kove IO, Inc.,                             Civil Action No. 1:18-cv-08175

                      Plaintiff,           Hon. Rebecca R. Pallmeyer

       v.                                  Jury Trial Demanded

Amazon Web Services, Inc.,                 REDACTED VERSION OF
                                           DOCUMENT FILED UNDER SEAL
                      Defendant.



      KOVE IO, INC.’S MOTION TO COMPEL AMAZON WEB SERVICES, INC.
               TO PRODUCE TECHNICAL DOCUMENTS AND TO
         PROVIDE SUPPLEMENTAL WITNESSES UNDER RULE 30(b)(6)
      Case: 1:18-cv-08175 Document #: 177 Filed: 07/28/20 Page 2 of 15 PageID #:3591




                                                      TABLE OF CONTENTS
I.         INTRODUCTION .................................................................................................................. 1

II.        STATEMENT OF LAW......................................................................................................... 1

      A.        Production of Technical Documents................................................................................ 2

      B.        Depositions Pursuant to Rule 30(b)(6) ............................................................................ 2

III.       ARGUMENT ......................................................................................................................... 3

      A.        AWS’s Refusal to Produce Certain Technical Documents.............................................. 3

      B.        AWS’s Refusal to Provide Knowledgeable 30(b)(6) Witnesses ..................................... 5

IV. CONCLUSION ...................................................................................................................... 9




                                                                        i
   Case: 1:18-cv-08175 Document #: 177 Filed: 07/28/20 Page 3 of 15 PageID #:3592




                                             TABLE OF AUTHORITIES

Federal Cases                                                                                                              Page(s)

Huntington Chase Condo. Assoc. v. Mid-Century Ins. Co.,
   No. 16 C 4877, 2017 WL 440730 (N.D. Ill. Feb. 1, 2017) ........................................................5

I-Flow Corp. v. Apex Med. Techs., Inc.,
    250 F.R.D. 508 (S.D. Cal. 2008) ...............................................................................................2

NessCap Co. v. Maxwell Techs., Inc.,
   No. 07-cv-0704-JLS (BLM), 2008 WL 152417 (S.D. Cal. Jan. 16, 2008) ...............................2

Seaga Mfg. v. Intermatic Mfg.,
   No. 13 C 50041, 2013 WL 3672964 (N.D. Ill. July 12, 2013) ..............................................3, 9

In re Sulfuric Acid Antitrust Litig.,
    231 F.R.D. 351 (N.D. Ill. 2005) .................................................................................................5

Videojet Sys. Int’l, Inc. v. Inkjet, Inc.,
   No. 95 C 7016, 1997 WL 138008, at *1 (N.D. Ill. Mar. 19, 1997) ...........................................2

Wachovia Sec., LLC v. NOLA, LLC,
  248 F.R.D. 544 (N.D. Ill. 2008) .............................................................................................2, 3




                                                                  ii
      Case: 1:18-cv-08175 Document #: 177 Filed: 07/28/20 Page 4 of 15 PageID #:3593




          Plaintiff Kove IO, Inc. (“Kove”) respectfully requests the Court’s assistance in resolving two

discovery disputes with Defendant Amazon Web Services, Inc. (“AWS”). In particular, Kove seeks

the production of: (1) targeted documents that describe the design and operation of key components in

the accused products, and (2) supplemental witnesses who are sufficiently knowledgeable to testify

regarding Topics 1, 4, and 6 of Kove’s 30(b)(6) Notice of Deposition of AWS.

          The parties have met and conferred in good faith about these issues multiple times (by email

and phone), including most recently on May 29, 2020, but are unable to resolve these disputes. The

following counsel participated in the May 29th telephonic meet and confer:

          On behalf of Kove: Renato Mariotti, Shawna Ballard, Jaime Cardenas-Navia.

          On behalf of AWS: Terri Mascherin, Tim Barron, Michael Werner.

I.        INTRODUCTION

          Plaintiff Kove accuses AWS’s “Amazon S3” and “DynamoDB” software products (“Accused

Products”) of infringing its patents-in-suit. Despite a clear obligation to do so, AWS refuses to

supplement its production with core documentary and testimonial discovery about the design and

operation of certain key components of its Accused Products. AWS does not dispute that the sought-

after information is relevant to Kove’s claims, nor does it contend that the information is not within its

possession, custody, or control. Rather, AWS maintains that Kove’s document requests, despite being

specifically enumerated and narrowly tailored, are too “burdensome.” And AWS refuses to designate

additional witnesses for certain 30(b)(6) topics beyond the two already deposed (one witness per

accused product), despite candid admissions by each that they did not have knowledge of topics for

which they were designated.

II.       STATEMENT OF LAW

          Pursuant to Rule 37, a party may file a motion to compel discovery where another party’s

production is incomplete or a deponent fails to answer questions. Fed. R. Civ. P. 37(a)(3), (4). The


                                                    1
   Case: 1:18-cv-08175 Document #: 177 Filed: 07/28/20 Page 5 of 15 PageID #:3594




disposition of a motion to compel discovery pursuant to Rule 37(a) is within the sound discretion of

the trial court. Videojet Sys. Int’l, Inc. v. Inkjet, Inc., No. 95 C 7016, 1997 WL 138008, at *1 (N.D. Ill.

Mar. 19, 1997). “The objecting party bears the burden of demonstrating the impropriety of the

particular discovery matter in issue.” Videojet, 1997 WL 138008, at *1.

        A.       Production of Technical Documents

        LPR 2.1 requires the defendant in a patent infringement case to produce, as part of its initial

disclosures, “documents sufficient to show the operation and construction of all aspects or elements of

each accused apparatus, product, device, component, process, method or other instrumentality

identified with specificity in the pleading of the party asserting patent infringement.” LPR 2.1.1 The

defendant must then produce “any additional documentation showing the operation of any aspects or

elements of an Accused Instrumentality identified by the patent claimant in its [initial infringement

contentions].” LPR 2.4(a). Defendants have an ongoing obligation to supplement their production as

the case progresses. LPR 1.7. This obligation necessarily extends to when a patent-holder serves

amended infringement contentions.

        B.       Depositions Pursuant to Rule 30(b)(6)

        Rule 30(b)(6) imposes a duty upon the corporation to designate an individual to testify who

has knowledge about the subjects requested in the Rule 30(b)(6) notice. Wachovia Sec., LLC v.

NOLA, LLC, 248 F.R.D. 544, 547 (N.D. Ill. 2008). The corporation must adequately prepare its

corporate representative to “answer fully, completely, [and] unevasively, the questions posed by



        1
            District Courts in California have interpreted nearly identical local patent rule language as requiring
the accused infringer to produce “any and all documents describing the operation or structures of the patentee’s
accused devices.” I-Flow Corp. v. Apex Med. Techs., Inc., 250 F.R.D. 508, 511 (S.D. Cal. 2008) (citing IXYS
Corp. v. Advanced Power Tech., Inc., No. C 02-03942-MHP, 2004 WL 1368860, at *3 (N.D. Cal. June 16,
2004)); see also NessCap Co. v. Maxwell Techs., Inc., No. 07-cv-0704-JLS (BLM), 2008 WL 152417, at *3
(S.D. Cal. Jan. 16, 2008) (finding that documents produced under local patent rules must be “sufficient to show
the operation of the accused aspects of the products in order to allow the patentee to make its own determinations
as to infringement”) (emphasis original).


                                                        2
   Case: 1:18-cv-08175 Document #: 177 Filed: 07/28/20 Page 6 of 15 PageID #:3595




[the discovering party] as to the relevant subject matters.” Id. (citing Buycks-Roberson v. Citibank

Fed. Sav. Bank, 162 F.R.D. 338, 342 (N.D. Ill. 1995)). The responding party must produce more

than one witness if necessary to respond to the relevant areas of inquiry. Seaga Mfg. v. Intermatic

Mfg., No. 13 C 50041, 2013 WL 3672964, at *2 (N.D. Ill. July 12, 2013).

        Although not designed to be a memory contest, Rule 30(b)(6) requires corporation to make

a good faith, conscientious effort to designate and prepare appropriate persons to testify fully and

non-evasively about the subjects. Id. If it becomes apparent that the designee is unable to

adequately respond to relevant questions on listed subjects, then the corporation has a duty to

timely designate additional, supplemental witnesses as substitute deponents. Id. Courts often

require a responsive party to produce another 30(b)(6) deposition witness who is prepared and

educated as a remedy for the corporation's failure to present a proper witness. Id.

III.    ARGUMENT

        A.       AWS’s Refusal to Produce Certain Technical Documents

        On June 10, 2019, Kove served Rule 34 document requests on AWS, seeking documents

describing the design and operation of the accused products.2 More than a year later, AWS’s

productions still do not include documents describing the design or operation of many key components

of the accused products.

        AWS maintains a “wiki” database of technical documents. AWS’s wiki functions similarly to

the well-known website Wikipedia.org and can be searched using keywords. On January 17, 2020, in

an effort to expedite document discovery in light of approaching 30(b)(6) depositions, Kove requested

        2
            For example, Kove’s Request for Production No. 12 seeks “[d]ocuments and things sufficient to
describe the functionality, operation, design, development, architecture, implementation, data flow, algorithms,
testing, modes of operation, and capabilities of the Accused Products, including software requirements, hardware
requirements, specifications, architecture documents, design reviews, design documents, flow diagrams, user
manuals, product brochures, data sheets, administrative guides, data structure descriptions, and other user
instructions.” (Ex. 1, 2019-07-24 Document Request Response, at 10.) In response, AWS agreed to produce,
inter alia, documents that describe the design and operations of the Accused Products. (Id. at 10-11.)


                                                       3
  Case: 1:18-cv-08175 Document #: 177 Filed: 07/28/20 Page 7 of 15 PageID #:3596




access to AWS’s wiki on an outside counsel only basis so that it could conduct its own searching. In

the alternative, Kove provided a list of 25 key search terms, which correspond to what Kove believes

to be the most relevant components in the Accused Products. (Ex. 2, January 2020 Email Chain re

Wiki Database, at 2.) Mindful of avoiding placing undue burden on AWS, Kove offered to try and

minimize the amount of production needed, if the search results returned a large number of “hits.” (Id.)

       AWS refused on all counts, declining to make its wiki available or to provide any documents

returned by the requested searches. (Id.) Instead, AWS contended that Kove is only entitled to 5

search terms. But the provisions AWS relies on for its position apply only to discovery of emails, not

general documents. (See Ex. 3, Fed. Cir. Model Order Regarding E-Discovery in Patent Cases, at

¶ 11.) Indeed, Kove has no obligation even to provide the search term list that it did –– it could have

chosen to rest on its document requests. AWS should not be permitted to condition document

production on Kove’s agreement to reduce the scope of discovery to which it is entitled.

       AWS’s own engineers confirmed the existence of these missing technical documents. On

January 29 and 30, 2020, Kove deposed James Sorenson and Seth Markle, AWS’s software engineers

and 30(b)(6) designees for certain technical topics. Mr. Sorenson testified as to the Amazon S3

product, and Mr. Markle testified as to the DynamoDB product. Each confirmed that the sought-after

design and technical documents exist. (E.g., Ex. 4, Sorenson Tr. at 182:16-186:24 (identifying “Wiki

documents,” “product manager” documents, “progress reports,” and noting that “[m]ost likely there

are a bunch of design documents.”).)

       On February 19, 2020, Kove sent a letter detailing the missing discovery that included a list of

specific components for each Accused Product. (Ex. 5, 2020-02-19 Letter re Discovery, at 4.) AWS

agreed to produce some documents but refused to search for or produce others. (Ex. 6, AWS 2020-

03-02 Letter, at 3.) The parties met and conferred several times, including by phone on May 29, 2020,




                                                   4
   Case: 1:18-cv-08175 Document #: 177 Filed: 07/28/20 Page 8 of 15 PageID #:3597




but AWS maintains its refusal to provide the requested discovery. (Ex. 7, 2020-06-02 Letter, at 1-2.)

         Pursuant to LPR 2.1 and Rule 34, Kove respectfully requests that AWS be ordered to produce

documents describing the design and operation of the core components in the Accused Products, as

identified in Appendix A hereto.

         AWS has never disputed that these components are relevant to Kove’s infringement theories –

– nor can it, as these components map directly to claim limitations and are identified repeatedly in

Kove’s infringement contentions. (See Ex. 8, ’978 patent, claims 1, 17 (exemplary asserted claims that

recite “location servers,” “location information,” and “transferring” location information.) The design

documents are also highly relevant to damages, as they may discuss, for example, alternative designs

that were considered but not employed, why changes were made to the product over time, and the costs

of various design choices.3

         B.       AWS’s Refusal to Provide Knowledgeable 30(b)(6) Witnesses

         AWS software engineers, Messrs. Sorenson and Markle, were designated for Topics 1-6 for

the DynamoDB and Amazon S3 products, respectively. Topics 1, 4, and 6 are produced below:

         Topic 1: The design, development, implementation, and operation of the Accused Products,
         Relevant Features, and Relevant Source Code, including any differences between releases
         and updates, and including with respect to the following source code packages: Dynamo
         DB’s

                as well as S3’s

                                                                      .


         3
           AWS waived its ability to contest the production of these documents by agreeing to produce them in
response to Kove’s document requests. (See Ex. 1, 2019-07-24 Document Request Response, at 10.) See
Huntington Chase Condo. Assoc. v. Mid-Century Ins. Co., No. 16 C 4877, 2017 WL 440730, at *6 (N.D. Ill.
Feb. 1, 2017) (“If [the party opposing discovery] failed to raise that objection when responding to the discovery
request, the objection is waived.”). Even if AWS did not waive its objections, AWS has never articulated any
quantitative showing of undue burden, as it is required to do. See In re Sulfuric Acid Antitrust Litig., 231 F.R.D.
351, 360-61 (N.D. Ill. 2005) (“In order to demonstrate undue burden, the [party opposing discovery] must
provide affirmative proof in the form of affidavits or record evidence. . . . There is only the ipse dixit of counsel,
and that is not sufficient.”).


                                                          5
  Case: 1:18-cv-08175 Document #: 177 Filed: 07/28/20 Page 9 of 15 PageID #:3598




        Topic 4: The processing of “get” and “put” requests in the Accused Products.

        Topic 6: The history of the development of the Accused Products, including Your decisions to
        develop the Accused Products and Your decisions to implement the Relevant Features.

(Ex. 9, AWS Response to Kove 30(b)(6) Notice, at 4-5, 7-9.)

        Over the relevant damages period, AWS sold 7 different “classes” of Amazon S3: (i) S3

Standard, (ii) S3 Standard-Infrequent Access, (iii) S3 One Zone-Infrequent Access, (iv) S3 Intelligent-

Tiering, (v) S3 Reduced Redundancy Storage, (vi) S3 Glacier, and (vii) S3 Glacier Deep Archive. Mr.

Markle admitted that he was not prepared to testify about S3 Glacier and S3 Glacier Deep Archive.

(See, e.g., Ex. 10, Markle Tr. at 239:21-242:12 (“Q. How are GET requests in Amazon S3 Glacier

different than in S3 standard? A. They’re completely separate systems that I actually can’t speak to.

I am -- I don’t have a Glacier background. . . . Q. Would your answers be the same for PUT requests?

A. The same in that I don’t know what Glacier does[.]”).)

        Even for the classes of Amazon S3 with which Mr. Markle had familiarity, there were still

significant gaps in his preparedness. The asserted claims require specialized “location servers” that

store “location information.” Half of the asserted claims for Amazon S3 involve transferring location

information between location servers. The major Amazon S3 components involved in this process are

identified in Topic 1 (i.e.,                                                             ). Mr. Markle

was not able to describe this transfer process, even at a high level. (See, e.g., id. at 259:2-6 (“Q. And

how is it determined which                                                                ? A. I’d have

to look at the code. I don’t know how it selects.”), 266:25-267:8.)

        Mr. Markle was also unable to testify about the operation of the relevant components of

Amazon S3 for relevant time periods. (See, e.g., id. at 251:8-13 (“Q. Okay. In preparation for today’s

deposition, did you do anything to prepare yourself to understand about changes in time from 2012

to now for these components we’ve been discussing? A. No. I did not look at the history.”), 242:13-



                                                   6
  Case: 1:18-cv-08175 Document #: 177 Filed: 07/28/20 Page 10 of 15 PageID #:3599




243:17 (“A. I am not that familiar with their day-to-day to know what the series of changes have been

recently.”), 290:16-291:23.).

        Mr. Sorenson was likewise inadequately prepared to testify regarding DynamoDB. For

example,                     and “get” requests are important aspects of Dynamo DB and are expressly

called out in Topics 1 and 4. Mr. Sorenson gave contradictory testimony about the design and

operation of                      during a “get” request in the current implementation of DynamoDB.

After initially testifying that, during a get request,                                               (Ex. 4,

Sorenson Tr. at 99:16-20 (“Q: Okay. So once the

                                                                  , right? A: Yes.”)), Mr. Sorenson later

testified that                                                 during a get request (id. at 121:14-15 (A:

“So                                                                      ”)), before conceding that he did

not know (id. at 158:16-159:24 (“Whether it actually leverages that code in the production system,

I am not sure.... Again, I would want to go to the code to make sure that that -- that that -- that

path is actually executed . . . [w]hether it’s leveraged or not, I would want to make sure that I’m

giving you accurate information.”)). Critically, Mr. Sorenson was unable to testify about whether

                 are ever even used during a “get” request.5 (See id.)

        The current implementation of DynamoDB also uses a component called                      , which is

identified in Topics 1 and 4. Mr. Sorenson did not know when                was implemented, why

was implemented, or how                       were used before           was implemented, stating that he

would be “speculating” and would have to “do research” to answer the questions. (Id. at 159:25-



        4
                           are also referred to as
        5
          Kove cannot fully understand the operation of DynamoDB from the source code alone and needs
a knowledgeable AWS deponent to fill in key gaps. (See id. at 158:16-159:24, 219:5-225:9 (testifying that
multiple, parallel versions of similar functionality remained in the source code and could run in parallel or
replace previous functionality).)


                                                     7
  Case: 1:18-cv-08175 Document #: 177 Filed: 07/28/20 Page 11 of 15 PageID #:3600




160:11 (“I don’t have the specific date. . . . 2016 maybe. . . . 2014 maybe. I -- I’m speculating.”),

188:17-19 (“Do you know why the decision was made to implement                 ? A: I do not.”), 162:20-

163:19 (“Q: And would                                          ]

              A: I am not sure how it did it in the past. I can speculate, but, you know, I would much

rather give you the accurate answer. . . . So we would, I think, have to do research on that.”).)

        Both depositions were also hindered by numerous improper objections by AWS’s counsel.

This District does not permit speaking objections, but AWS’s counsel repeatedly indulged in them,

despite being asked to stop. (See, e.g., Ex. 10, Markle Tr. at 94:8-11 (“Objection. Confusing. I think

the testimony is that the date is what -- is the key part there.”), 119:11-13, 122:7-17, 141:5-6, 176:9-

178:10, 210:5-8, 222:12-223:20.) Following some improper objections, the witnesses refused to

answer straightforward questions about the operation of the accused products. (See, e.g., id. at 175:5-

177:23, 222:12-223:20 (witness refusing to answer whether the               can be used to determine a

location of information in light of repeated objections by AWS counsel).)

        Kove raised the above issues in a February 19, 2020 letter and requested supplemental

witnesses to testify about the scope of Topics 1, 4, and 6. (Ex. 5, 2020-02-19 Letter re Discovery, at

5-7.) The parties met and conferred about these issues multiple times, most recently on May 29, 2020.

AWS has refused to offer supplemental deposition witnesses.

        Kove respectfully requests that the Court order AWS to produce additional deposition

witnesses to testify about Topics 1, 4, and 6 of Kove’s 30(b)(6) Notice for each of DynamoDB and

Amazon S3. AWS does not dispute the scope for which the witnesses were designated to testify or

that Kove is entitled to a prepared witness. AWS instead contends, in spite record evidence to the

contrary, that the witnesses were in fact sufficiently prepared. Remarkably, AWS’s counsel have stated

during meet and confers that their witnesses will not be limited by their deposition testimony, and that




                                                   8
  Case: 1:18-cv-08175 Document #: 177 Filed: 07/28/20 Page 12 of 15 PageID #:3601




they may testify in much more detail during trial. This is manifestly prejudicial –– Kove is entitled to

discover the full breadth of a witness’s knowledge during deposition, not ambushed by latter-prepared

testimony at trial. See Seaga Mfg. v. Intermatic Mfg., No. 13 C 50041, 2013 WL 3672964, at *2-3

(N.D. Ill. July 12, 2013) (ordering defendant to provide a supplemental 30(b)(6) witness that is

adequately prepared).

IV.     CONCLUSION

        For the foregoing reasons, Kove respectfully requests that the Court order AWS to (1) produce

documents describing the design and operation of the components in the Accused Products, as

identified in Appendix A, within 14 days of the Court’s order; and (2) make knowledgeable 30(b)(6)

witnesses available for deposition for Topics 1, 4, and 6 at a mutually agreeable time, within 30 days

of the Court’s order.




                                                   9
Case: 1:18-cv-08175 Document #: 177 Filed: 07/28/20 Page 13 of 15 PageID #:3602




July 28, 2020                                 Respectfully submitted,

                                              /s/ Khue V. Hoang

                                              Renato Mariotti
                                              rmariotti@thompsoncoburn.com
                                              Holly H. Campbell
                                              hcampbell@thompsoncoburn.com
                                              THOMPSON COBURN LLP
                                              55 E. Monroe St., 37th Floor
                                              Chicago, IL 60603
                                              Telephone: (312) 346-7500

Sarah O. Jorgensen (pro hac vice)             Courtland L. Reichman (pro hac vice)
sjorgensen@reichmanjorgensen.com              creichman@reichmanjorgensen.com
REICHMAN JORGENSEN LLP                        Shawna L. Ballard
1201 West Peachtree, Suite 2300               (Identification No. 155188)
Atlanta, GA 30309                             sballard@reichmanjorgensen.com
Telephone: (404) 609-1040                     Jennifer P. Estremera (pro hac vice)
Telecopier: (650) 623-1449                    jestremera@reichmanjorgensen.com
                                              Joachim B. Steinberg (pro hac vice)
Christine E. Lehman (pro hac vice)            jsteinberg@reichmanjorgensen.com
clehman@reichmanjorgensen.com                 Michael G. Flanigan (State Bar No. 6309008)
REICHMAN JORGENSEN LLP                        mflanigan@reichmanjorgensen.com
1615 M Street, NW, Suite 300                  Kate M. Falkenstien (pro hac vice)
Washington, DC 20036                          kfalkenstien@reichmanjorgensen.com
Telephone: (202) 894-7310                     REICHMAN JORGENSEN LLP
Telecopier: (650) 623-1449                    100 Marine Parkway, Suite 300
                                              Redwood Shores, CA 94065
Khue Hoang (pro hac vice)                     Telephone: (650) 623-1401
khoang@reichmanjorgensen.com                  Telecopier: (650) 623-1449
Jaime F. Cardenas-Navia (pro hac vice)
jcardenas-navia@reichmanjorgensen.com         Attorneys for Kove IO, Inc.
Wesley White (pro hac vice)
wwhite@reichmanjorgensen.com
Rahul Sarkar (pro hac vice)
rsarkar@reichmanjorgensen.com
Michael W. Marvin (pro hac vice)
mmarvin@reichmanjorgensen.com
REICHMAN JORGENSEN LLP
750 Third Avenue, Suite 2400
New York, NY 10017
Telephone: (212) 381-1965
Telecopier: (650) 623-1449




                                         10
 Case: 1:18-cv-08175 Document #: 177 Filed: 07/28/20 Page 14 of 15 PageID #:3603




                                         APPENDIX A:
                 KEY COMPONENTS OF AMAZON S3 AND DYNAMODB
                                  (Relevance in Parenthetical)


Key Components of Amazon S3:
   •              (queries the “location servers” for “location information”)
   •                                      (the “location servers”)
   •                   (the “location servers”)
   •         (contains the “location information”)
   •                (processes requests for “location information” at the “location servers”)
   •                         (determines which “location servers” store particular “location
      information”)
   •           (describes which “location server” stores particular “location information”)
   •        (the “data repository” servers)
   •         (manages the storage of data on the “data repository” servers)
   •        (manages the storage of data on the “data repository” servers)
   •         (monitors the “location servers” and determines when “location information” should
      be moved)
   •                (processes the transfer of “location information” between “location servers”)
   •        (processes the transfer of “location information” between “location servers”)
   •             (processes the transfer of “location information” between “location servers”)

Key Components of DynamoDB
   •                   (queries the “location servers” for “location information”)
   •        (queries the “location servers” for “location information”)
   •          (queries the “location servers” for “location information”)
   •      (queries the “location servers” for “location information”)
   •                              (queries the “location servers” for “location information”)
   •                   (the “location servers”)
   •                           (contains the “location information”)
   •             (used to query the “location servers” for “location information”)
   •                (used to query the “location servers” for “location information”)
   •                        (used to query the “location servers” for “location information”)
   •                 (the “data repository” servers)
   •              (determines when “location information” should be moved)
   •                 (processes the transfer of “location information” between “location servers”)
   •                     (used to determine whether a “redirect” message” is necessary)
   •                    (contains the “redirect message” and the “location message”)




                                                11
 Case: 1:18-cv-08175 Document #: 177 Filed: 07/28/20 Page 15 of 15 PageID #:3604




                                 CERTIFICATE OF SERVICE

       The undersigned hereby certifies that a true and exact copy of the foregoing, and all exhibits

thereto, was filed electronically on July 28, 2020, with the Clerk of the Court to be served by

operation of the Court’s electronic filing system upon all registered counsel of record or was

emailed to all registered counsel of record.


                                                            /s/ Khue V. Hoang
                                                            Khue V. Hoang




                                                12
